Citation Nr: 0307958	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  94-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee meniscectomy.  

2.  Entitlement to recognition of the veteran's son as a 
"child" based on a finding of permanent incapacity for 
self-support before attaining the age of 18 years. 


REPRESENTATION

Appellant represented by:	Keith Miller, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant, mother, sister, Dr. A.K.




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.  

The issue on appeal was originally before the Board in 
February 1997 and in February 2002.  It was remanded both 
times for additional evidentiary development.  The following 
decision is being issued by a panel of the Board which 
includes the same Veterans Law Judges who individually 
conducted the September 1996 and October 2001 Board hearings.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a 
meniscectomy of the left knee are productive of pain, 
including during flare-ups, which results in additional 
functional loss limiting flexion to approximately 95 degrees.  

2.  The veteran's service-connected residuals of a 
meniscectomy of the left knee are also productive of slight 
lateral instability.  

3.  There is no competent evidence of record showing that 
veteran's son was permanently incapable of self-support at 
the time he attained the age of 18 years.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 10 percent 
(but no higher) for service-connected residuals of a 
meniscectomy of the left knee based on limitation of 
motion/painful motion have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2002); VAOPGCPREC 23-97 (July 1, 1997).

2.  The criteria for entitlement to a separate 10 percent 
rating (but no higher) for slight lateral instability of the 
left knee associated with the service-connected residuals of 
a meniscectomy of the left knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5257 (2002); VAOPGCPREC 23- 97 (July 1, 1997).

3.  The criteria for entitlement to VA benefits on the basis 
of permanent incapacity for self-support prior to attaining 
the age of 18 are not met.  38 U.S.C.A. § 101(4)(A)(ii) (West 
2002); 38 C.F.R. §§ 3.57, 3.356 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In a October 2002 supplemental statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.

Additionally, after reviewing the claims folder, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, reports of VA medical 
examinations, and testimony and correspondence from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  As the veteran has been afforded VA examinations, 
the Board finds that the provisions of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, pursuant to the most 
recent Board remand, the veteran was scheduled for another VA 
examination, but he indicated that he would not report for 
the examination as he had had his knee evaluated by VA three 
times already.  Under these circumstances, no further action 
is necessary to assist the claimant with the claim.  

Analysis

I.  Left Knee Disability

The present appeal involves the veteran's claim that the 
severity of his service-connected post-operative meniscectomy 
of the left knee warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected post-operative residuals of a 
left knee meniscectomy has been rated by the RO under the 
provisions of Diagnostic Code 5259.  Under Diagnostic Code 
5259, a 10 percent evaluation is appropriate for symptomatic 
removal of semilunar cartilage.  No higher evaluation is 
available under that code section.  A 20 percent evaluation 
is contemplated for dislocated  semilunar cartilage, with 
frequent episodes of "locking,"  pain, and effusion of the 
joint.  Diagnostic Code 5258.  The Board notes, however, that 
since the cartilage was removed, that code, Diagnostic Code 
5258, is not appropriate.  

It does appear clear, however, that the veteran does suffer 
some limitation of motion due to the knee disability.  VA 
examinations have repeatedly revealed limitation of flexion.  
Normal range of motion of a knee is from 0 degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  Although flexion was 
to 140 degrees on examination in January 1993, flexion was 
limited by pain to 120 degrees at the time of VA examination 
in June 1997.  At that time, the examiner estimated that 
there was an additional loss of motion of 20 degrees in the 
left knee due to pain.  On VA examination in June 1999, 
motion of the left knee was from 0 degrees to 120 degrees 
limited by pain.  

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees warrants a noncompensable rating, and limitation to 
45 degrees warrants a 10 percent rating.  Strict application 
of the criteria of Code 5260 would not warrant a compensable 
rating.  However, the evidence of record also shows 
degenerative joint disease in the left knee demonstrated by 
x-ray studies in August 1997.  An addendum to a March 1998 VA 
examination report includes a comment by the examiner that 
the degenerative joint disease of the left knee was related 
to the service-connected left knee disability.  Under 
Diagnostic Code 5003 for arthritis, when, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the present case, therefore, 
the Board finds that a 10 percent rating under Code 5260 for 
limitation of flexion is warranted.  See also Lichtenfels v. 
Derwinski, 1 Vet.App. 484, 488 (1991).  However, there is no 
basis for a rating in excess of 10 percent under Code 5260 as 
there is no persuasive evidence showing that there is 
limitation of flexion to such a degree so as to meet the 
criteria for a 20 percent rating, even when additional 
functional loss is considered due to pain, weakness, fatigue 
and incoordination, including during flare-ups.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).   

At this point the Board acknowledges that there is some 
conflicting evidence as to whether or not there is 
instability associated with the service-connected left knee 
disability.  No ligamentous instability was reported at the 
time of VA examination in January 1993, but in February 1994 
the veteran was fitted for a left knee brace secondary to a 
lax anterior cruciate ligament, positive Lachman's test and 
medial rotary instability.  A November 1994 VA 
hospitalization record refers to an unstable knee joint.  
Anterior instability of the left knee was also reported on VA 
examination in July 1997.  Findings of instability were also 
reported in March 1998, although the examiner at that time 
apparently was of the opinion that the anterior cruciate 
ligament laxity was not due to the previous shell fragment 
wound.  A June 1999 examination report notes no lateral or 
medial instability on one hand, but then the examiner 
commented that the symptoms attributable to the shrapnel 
wound would include symptoms such as instability.  After 
reviewing the totality of the evidence and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
there is lateral instability of the left knee associated with 
the service-connected disability. 

The significance of such a finding is that VA's General 
Counsel has held that a veteran who has arthritis and 
instability in his knee may receive separate ratings under 
Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  The Board notes here, however, that 38 
C.F.R. §§ 4.40 and 4.45 do not apply to Diagnostic Code 5257.  
VAOPGCPREC 9-98  (Aug. 14, 1998).  

After reviewing the pertinent evidence, the Board finds that 
the instability of the left knee associated with the left 
knee disability more nearly approximates slight instability 
which warrants a separate 10 percent under Diagnostic Code 
5257.  In March 1998, the ligamentous laxity was described as 
mild.  While the veteran testified in June 1999 that he had 
recently fallen as a result of his knee going out, at the 
time of a June 1999 VA examination, he denied experiencing 
any collapsing.  There was only a trace of Drawer sign in 
June 1999, and the examiner reported no laxity.  The 
preponderance of the evidence is against a finding of more 
than slight instability, and a separate rating in excess of 
10 percent is therefore not warranted under Code 5257. 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's left knee disability causes marked 
interference with his employment or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  The record shows that veteran is 
unemployable due to another disability which is not for 
consideration in the present appeal.  He has received 
intermittent treatment for the left knee including surgery, 
but this cannot be characterized as frequent periods of 
hospitalization.  

II.  Recognition of the Veteran's Son as a "Child" for VA 
Compensation Purposes.

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a) 
(2001).  A child of a veteran may be considered a "child" 
after age 18 for purposes of benefits under Title 38, United 
States Code, if found by a rating determination to have 
become, prior to age 18, permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4).  In order to be eligible 
for VA benefits under 38 U.S.C.A. § 101, the "child" must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  Further pertinent criteria are listed at 38 
C.F.R. § 3.356(b).

In the present case, the veteran contends that his son is 
entitled to recognition as his child for VA purposes even 
though he is over the age of majority because he was 
permanently incapable of self-support by reason of mental 
defect at the time he turned 18 years of age.  The veteran 
has also testified that his son has been awarded Social 
Security benefits based on such disability.  

The problem with regard to this issue has been the inability 
or unwillingness of the veteran to assist in obtaining copies 
of the medical records and other records associated with the 
reported Social Security award for his son.  At one hearing, 
the veteran testified that the award was to his son directly 
although there had previously been a third party payee named 
on his son's behalf.  At an October 2001 Board hearing the 
veteran's representative requested additional efforts on the 
part of VA to obtain such records.  The RO sent the veteran a 
letter in April 2002 along with a release form and informed 
the veteran that a release was needed to obtain Social 
Security records for his son.  No response was received.  
Moreover, despite previous assertions by the veteran that a 
release was signed by his son, the claims files do not 
include such a release.  The only release of record is dated 
in 1999 and signed by an individual who was reported to be a 
previous payee.  However, subsequent testimony has been to 
the effect that that individual is no longer a payee.  

It is clear under VCAA that VA has an obligation to assist 
the veteran with his claim, and such assistance also clearly 
includes obtaining Social Security records.  However, "the 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  The RO has repeatedly 
requested the veteran to obtain a release for purposes of 
obtaining Social Security records for his son, but the 
veteran has failed to respond in any manner.  Under the 
circumstances, the Board must look to the current record 
which does not include any competent evidence pertinent to 
the question of the physical and mental status of the 
veteran's son at any time.  There is therefore no basis for 
entitlement to the benefit sought as to this issue. 




ORDER

A rating of 10 percent for service-connected residuals of a 
meniscectomy of the left knee based on limitation of motion 
is warranted.  A separate 10 percent rating for service-
connected residuals of a meniscectomy of the left knee based 
on instability is also warranted.  To this extent, the appeal 
is granted. 

Entitlement to recognition of the veteran's son as a 
"child" based on a finding of permanent incapacity for 
self-support before attaining the age of 18 years is not 
warranted.  To this extent, the appeal is denied.



 ____________________________                            
________________________
      WAYNE M. BRAEUER                                                
GARY L. GICK
      Veterans Law Judge,                                                      
Veterans Law Judge, 
  Board of Veterans' Appeals                                           
Board of Veterans' Appeals


                                
__________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, 
	Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

